      Case 2:20-cv-01071-WHA-CSC Document 14 Filed 03/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ALQURIN LAVON HARRELL,                       )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )    CASE NO. 2:20-CV-1071-WHA-CSC
                                             )
SHERIFF FRANKLIN, et al.,                    )
                                             )
       Defendants.                           )

                                            ORDER

       This case is before the Court on a Recommendation of the Magistrate Judge entered on

March 4, 2021. Doc. 13. There being no timely objections filed to the Recommendation, and after

an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the Court and to prosecute this action.

       Final Judgment will be entered separately.

       Done, this 26th day of March 2021.



                                        /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
